United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-636
Issued: August 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 27, 2012 appellant timely appealed a December 2, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.2
ISSUE
The issue is whether appellant established that she sustained a left knee condition
causally related to her federal employment.

1
2

5 U.S.C. §§ 8101-8193.

The Board notes that, following the issuance of the December 2, 2011 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final merit decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a
formal written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On October 20, 2011 appellant, then a 53-year-old sale services and distribution
associate, filed a claim for occupational disease alleging a torn meniscus of the left knee due to
her work activities. She first became aware of the condition and its relationship to her
employment on June 22, 2011. Appellant’s supervisor noted on the claim form that the injury
was reported on October 17, 2011 and the claim was challenged for lack of causal relationship.
By letter dated October 28, 2011, OWCP advised appellant that additional medical and
factual evidence was necessary to establish her claim. Appellant was requested to provide a
description of specific employment activities and duties alleged to have caused her condition and
a physician’s opinion, supported by medical rationale, as to how these alleged factors caused a
diagnosed medical condition.
On November 10, 2011 OWCP received a statement dated September 9, 2011. Appellant
alleged that her knee pain initially started on June 22, 2011 when she squatted down to lift a
parcel from the floor. She left work early that day to consult with a physician, who obtained
x-rays. Appellant stated that her pain persisted and intensified in the following months, even
after medical treatment. She noted that after sitting her leg would catch and lock when she
attempted to stand and that her legs would swell after walking.
In a June 22, 2011 x-ray report, Dr. Rick Seabolt, a Board-certified orthopedic surgeon,
noted significant degenerative changes of the medial compartment in her right knee with near
complete obliteration of the medial CMP and near bone-to-bone changes, and that her left knee
showed mild degenerative changes with mild patellofemoral degenerative changes.
OWCP also received medical reports dated July 14 to August 29, 2011 signed by
Dr. David Navid, a Board-certified orthopedic surgeon and osteopathic physician, who
diagnosed a complex tear of the body and posterior horn of the medial meniscus, advanced
degenerative arthritis of the medial compartment of the left knee with a popliteal cyst, based
upon an MRI scan. Dr. Navid stated that appellant’s symptoms dated back to a work-related
injury, which occurred on June 22, 2011, when she was squatting down and moving some
objects.
On December 2, 2011 OWCP received a statement from appellant’s supervisor detailing
her employment duties.
By decision dated December 2, 2011, OWCP denied appellant’s claim on the grounds
that she did not establish a medical condition caused by factors of her federal employment.3

3

On January 25, 2012 appellant filed a request for review of the written record. She filed this appeal on
January 27, 2012. On February 6, 2012 OWCP denied appellant’s request for review of the written record. The
February 6, 2012 decision is null and void as OWCP may not issue a decision granting or denying a request for a
hearing or review of the written record regarding the same issue on appeal before the Board. See Arlonia B. Taylor,
44 ECAB 591 (1993); see also D.B., Docket No. 10-397 (issued January 26, 2011).

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden to establish the essential
elements of her claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS -- ISSUE 1
Appellant has alleged that on June 22, 2011 she experienced left knee pain when she
squatted down to lift a parcel from the floor. She thereafter experienced increasing pain until she
filed her claim for occupational disease. A traumatic injury is defined by OWCP’s implementing
regulations as “a condition of the body caused by a specific event or incident, a series of events
or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or
function of the body affected.”8 An occupational disease is defined as a condition produced by
the work environment over a period longer than a single workday or shift.9 Appellant’s specific
allegation pertains to an event on one day; however, she generally alleged that her employment
duties contributed to her left knee condition. OWCP properly adjudicated this claim as one for
occupational disease.
4

5 U.S.C. §§ 8101-8193.

5

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

20 C.F.R. § 10.5(ee); see also J.W., Docket No. 11-1475 (issued December 7, 2011).

9

Id. at § 10.5(q).

3

The Board finds that she has not established that her left knee condition was caused or
contributed to by her employment.
Dr. Navid’s medical reports diagnosed a complex tear of the body and posterior horn of
the medial meniscus with advanced degenerative arthritis, based upon his review of an MRI
scan. He stated in an August 29, 2011 report that appellant’s symptoms apparently dated back to
a “work-related injury” that occurred on June 22, 2011 when she squatted down and moved some
objects. Dr. Navid, however, failed to establish causal relationship because he did not
adequately explain how appellant’s work activities caused or aggravated the diagnosed knee
conditions. Appellant’s June 22, 2011 x-ray revealed mild degenerative changes of the left knee,
with significant right knee degenerative changes. Dr. Navid referred to review of an MRI scan,
which is not of record, that purportedly noted significant left knee diagnoses. He did not explain
how appellant’s June 22, 2011 incident or other work activities caused or contributed to the
conditions he diagnosed. The Board has held that medical reports consisting solely of
conclusory statements without supporting rationale are of diminished probative value.10
As such, the medical evidence of record is insufficient to establish that appellant’s work
activities caused or aggravated her left knee condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

10

William C. Thomas, 45 ECAB 591 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the December 2, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

